Exhibit 10.10

AMENDMENT NUMBER FIVE TO CLINICAL TRIAL AGREEMENT

THIS AMENDMENT NUMBER FIVE TO THE CLINICAL TRIAL AGREEMENT (the “Amendment #5”)
is entered into on May 13, 2011 (“Amendment Effective Date”) between The General
Hospital Corporation, d/b/a Massachusetts General Hospital, a not-for-profit
corporation organized under the laws of Massachusetts with its principal place
of business at 55 Fruit Street, Boston, MA 02114 (“Institution”), and CytoDyn,
Inc., a publicly traded corporation organized under the laws of Colorado with
its principal place of business at 1511 Third Street, Santa Fe, New Mexico 87505
(“Company”).

RECITALS

 

  A. WHEREAS, Institution has previously entered into a Clinical Trial Agreement
to perform the Study entitled “An observational study to determine the in-vitro
immunologic and virology activity of Cytolin,” with Company on
September 28,2009, as amended on October 14, 2009; December 1, 2009; March 1,
2010; and December 7, 2010 (the “Agreement”); and

 

  B. WHEREAS, Principal Investigator has received approval from the IRB to
extend the Study, which in turn has led to increased budget costs in order for
Institution to complete the Study; and

 

  C. WHEREAS, the Parties now desire to further amend the Agreement as set forth
herein.

AGREEMENT

NOW, THEREFORE, Institution and Company agree as follows:

 

  1. Except as expressly modified by this Amendment #5, all of the terms and
conditions of the Agreement shall remain in full force and effect. All terms
used herein shall have the same meaning as ascribed to them in the Agreement.

 

  2. Section 9.1 of the Agreement shall be replaced in its entirety as follows:

General, Company agrees to support the Study with a total research grant of
Eight Hundred, Sixty-Five Thousand, Three Hundred and Seventy-Five Dollars
($865,375.00), inclusive of indirect costs. Five Hundred Seventy Three Thousand
Seven Hundred Eighty Five Dollars ($573,785.00) has already been paid to
Institution, and the remaining $291,590.00 (“Remaining Payment”) shall be paid
as follows: 50% of Remaining Payment shall



--------------------------------------------------------------------------------

be paid 30 days after execution of this Amendment #5; another 25% shall be due
at month four following execution of this Amendment #5; and the remaining 25%
shall be due at month six following execution of this Amendment #5.

 

  3. Upon request by Principal Investigator, Company will use its best efforts
to deliver sufficient new murine product, at no cost to Institution, as may be
needed for the Study Protocol. It is estimated that Institution will need 25 ml
(1mg/1ml) of the murine product after the Amendment #5 is executed, but Company
will provide additional amounts if needed. Principal Investigator shall also
have access to the humanized version of the antibody if needed to complete the
Study.

 

  4. Section 6.1 of the Agreement (“Use of Name”) shall be replaced in its
entirety as follows: “Except for disclosure by Institution of Company’s support
for the Study in publications, for purposes of recruitment/consent of Study
subjects, and by either Party for purposes of meeting any applicable
requirements for the registration of the Study or of Study results with a
publicly accessible or other clinical trial registry; and for satisfying the
Company’s obligation to report its financial commitments to Institution, in cash
or in kind, and related material events as it believes in good faith are
required by applicable law, including, without limitation, any law, rule or
regulation promulgated by the Securities and Exchange Commission or any listing
or trading agreement concerning its publicly traded securities; neither Party to
this Agreement shall use the name of the other Party or of any staff member,
employee, student, or agent of the other Party, or any adaptation, acronym or
name by which the other Party is commonly known, in any advertising, promotional
or sales literature, or in any publicity without the prior written approval of
the Party or individual whose name is to be used, which approval shall not be
unreasonably withheld.

 

  5. This Amendment #5 shall be made part of the Agreement and attached thereto.

IN WITNESS WHEREOF, the Parties have caused this Amendment #5 to be executed as
of the last date written below.



--------------------------------------------------------------------------------

ACCEPTED and AGREED; The General Hospital Corporation

         LOGO [g249747ex10_10pg3a.jpg]

   Marjorie Campbell, R.N., J.D.    5/20/2011 Agreement Associate    CytoDyn,
Inc.

LOGO [g249747ex10_10pg3b.jpg]

   Kenneth J. Van Ness    Chief Executive Officer    READ and ACKNOWLEDGED:

         LOGO [g249747ex10_10pg3c.jpg]

   Eric Rosenberg, M.D.    Principal Investigator   